Citation Nr: 0827668	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-39 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left knee burn scar.

2.  Entitlement to an initial compensable evaluation for 
right thigh burn scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The C-file contains additional VA outpatient treatment 
records from February 2007 to June 2007 that were not 
considered by the RO in the last Supplemental Statement of 
the Case (SSOC), issued in February 2007.   An additional 
SSOC is not necessary since the medical evidence does not 
contain any information relevant to the issues on appeal 
here. 


FINDINGS OF FACT

1.  The veteran's left knee burn scar is .5 x .5 inch in 
size, with white discoloration, no hair growth and decreased 
sensation.

2.  The veteran's right thigh burn scars are 3.5 x 3, 2 x 2, 
and 2 x 1 inch in size, with white discoloration, no hair 
growth and decreased sensation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
left knee burn scar have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, Diagnostic 
Codes (DC) 7802 (2007).

2.  The criteria for a compensable disability rating for 
right thigh burn scars have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Codes (DC) 7802 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in November 2004 and March 2006.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2007).   The March 2006 letter 
explained to the veteran how appropriate disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claims, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  However, this 
is an initial rating case, and the Federal Circuit Court has 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2007.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
scars since he was last examined.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2007 VA examination is thorough and supported by 
VA outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examination in this case is adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Increased Ratings (Scars)

In general, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, which is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Here, there are multiple diagnostic codes designated for 
scars, located under DCs 7801-7805, depending on the 
location, size and severity of the scar.  38 C.F.R. § 4.118, 
DCs 7801-7805.  In this case, the RO rated the veteran's left 
knee and right thigh scars under DC 7802, for superficial 
scars that do not cause limited motion afflicting any part of 
the body other than the head, face or neck.   See 38 C.F.R. § 
4.118, DCs 7802.  A compensable 10 percent rating is assigned 
where the scars affect an area or areas of 144 square inches 
(929 square centimeters) or greater.  Id.

The veteran's VA outpatient treatment records are notably 
silent as to any on-going complaints or treatment for his 
scars.  The veteran alleges his scars have caused on-going 
embarrassment and other psychological problems.  Currently, 
the veteran alleges he will not wear shorts or swim trunks 
anymore because he is so self-conscious about the scars.  

The Board notes the RO denied a claim of entitlement to 
service connection for a psychological condition, claimed as 
secondary to service-connected scars in a June 2007 rating 
decision.  The veteran did not appeal this decision and, 
therefore, the claim is not before the Board here.  To the 
extent the veteran is alleging entitlement to a separate 
rating based on psychological problems due to his scars, the 
Board cannot reach this aspect of the veteran's claim.  

The veteran was afforded a VA examination in February 2007 
where the examiner noted one left knee .5 inch x .5 inch scar 
and three right thigh scars measuring at 3.5 x 3 inches, 2 x 
2 inches and 2 x 1 inches respectively.  The examiner found 
no underlying tissue involvement, no depression or elevation, 
no keloid formation or any affect to muscular, vascular or 
joint usage.  Rather, the scars were noted to have white 
discoloration and slight decreased sensation at the afflicted 
areas.  The examiner also indicated a lack of hair growth at 
the sites of the scars.  

The scars simply do not affect a total body area of 144 
square inches or greater, and thus are not compensable under 
Diagnostic Code 7802.  

No other diagnostic code would render a higher rating.  In 
regard to skin conditions, DC 7801 provides for a compensable 
rating for scars of excessive size and are deep or cause 
limitation of motion, which is not the case here.  See 38 
C.F.R. § 4.118, DC 7801 (2007).   DC 7803 (unstable scars), 
7804 (painful scars), and 7805 (scars that cause limitation 
of motion) similarly do not apply here given the medical 
evidence indicated above.  Id., DCs 7803, 7804 and 7805 
(2007).

The Board notes that separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).   In other words, in addition to the skin 
impairment (scars) rated under DC 7802, if the veteran has 
other symptoms due to the left knee or right thigh scars, a 
separate rating could be assigned.  For example, the 
veteran's disability may also be rated based on orthopedic or 
neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 
4.73 and 4.124a.  As explained above, however, a separate 
diagnostic code is not warranted given the medical evidence 
in this case.  The VA examiner found no evidence, upon 
physical examination and diagnostic testing, to suggest 
orthopedic or neurological impairment.  Although the veteran 
has decreased sensation on and around the scars, the examiner 
concluded there was no underlying vascular impairment.  
Rather, the veteran's scars primarily result in white 
discoloration.  Indeed, the veteran himself alleges the 
primary manifestation of his scars is his own insecurity due 
to the "disfigurement" of the scars.  Again, to the extent 
the veteran is indicating entitlement to a separate rating 
due to psychological impairment, the Board cannot reach this 
aspect of the veteran's claim because the claim is not 
properly before the Board here.  

In short, the veteran is not entitled to a compensable rating 
for any of his scars under any neurological, orthopedic, 
muscular or skin diagnostic code.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran. In this 
case, the Board finds no provision upon which to assign a 
compensable rating for any of his service-connected scars.


ORDER

Entitlement to an initial compensable evaluation for a left 
knee burn scar is denied.

Entitlement to an initial compensable evaluation for right 
thigh burn scars is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


